Citation Nr: 1332137	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral plantar fasciitis had its clinical onset during service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral heel pain, to include as secondary to his service-connected ankle disabilities.  

The Board's decision herein to grant service connection for bilateral plantar fasciitis constitutes a full grant of the benefit sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  If the evidence supports the claim or is in relative equipoise, the claimant prevails in either event; if a fair preponderance of the evidence is against the claim the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Evidence of record establishes a present disability, an in-service injury, and a nexus connecting the current disability and his in-service injury.  As the Veteran had bilateral plantar fasciitis diagnosed in a November 2009 VA podiatry consultation, the existence of a current disability is not at issue.  

The Board finds that there is competent and credible evidence of foot symptoms in during service, as well as persistent and recurring symptoms since that time.  The Veteran's service treatment records (STR) indicate that in November 2005, he received care for pain in his right foot that was brought on by five days of continual running.  The Veteran did not any indicate any foot problems in his separation exam.  

In several lay statements, the Veteran has claimed that his heel pain began in service.  In December 2009, the Veteran filed a claim of service connection for disability exhibited by heel pain and indicated that his feet began hurting during his first six months in the Marines, to the point that he asked his father to mail him inserts.  He states that he has been wearing inserts ever since, and that his feet now hurt even when wearing them.  In a January 2009 VA primary care appointment, before he filed this claim, the Veteran stated that he has had chronic bilateral heel pain since boot camp.  In a November 2009 VA podiatry consultation, the Veteran stated that his heel pain started four years prior.  The Board finds these medical reports highly credible.  The records were generated with a view toward treatment and not while seeking compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); Fed. R. Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).

While the Veteran did not report any foot problems in his separation examination, he did seek service connection for pes planus, shortly after service, presumably based on foot problems.  As such, all reasonable doubt arising from such inconsistencies is resolved in the Veteran's favor, and the Board finds the Veteran to be credible.  The Veteran also submitted lay statements from a fellow service member and his father, both dated December 2009 that tends to support the Veteran's claim.  

The Veteran has supplied competent and credible lay evidence stating that his feet were injured in-service, and the Veteran's STRs and VA records also indicate the same.  Therefore, this element is satisfied.  Although the Veteran had pes planus prior to service, the medical evidence clearly shows that plantar fasciitis is a separate disorder.  See, e.g., September 2010 VA examination addendum (indicating that the current plantar fasciitis could have been caused by the pes planus).  

The Board also finds that it is at least as likely as not that there is a nexus to the Veteran's service.  There is evidence of persistent and recurring symptoms of heel pain since service that is related to plantar fasciitis, as shown in the lay statements, medical evidence, and the Veteran's VA examination.  

The VA examination concluded that it was not likely that plantar fasciitis was related to service.  However, in an initial July 2010 report, the examiner concluded that it was at least as likely as not that the Veteran's foot troubles were the result of an in-service injury, citing the November 2005 treatment in service.  The examiner also opined in the September 2010 addendum report that it is at least as likely as not that the Veteran's plantar fasciitis was due to either his preexisting pes planus or to prolonged standing, jumping, and running.  She cited a medical article that lists the above causes, as well as limited ankle dorsiflexion, as possible causes for plantar fasciitis.  This is somewhat consistent with the Veteran's claim that pertinent disability is related to activity in service and/or service-connected ankle disability.  

As the evidence is, at a minimum, in relative equipoise, the Board resolves reasonable doubt as to this matter in the Veteran's favor.  38 U.S.C.A. § 5107.  The evidence establishes that the Veteran has shown that he has a current disability, an injury incurred in service, and that a nexus exists between the two.  38 C.F.R. § 3.303.  His claim for a service connection is, therefore, granted.

ORDER

Entitlement to service connection for bilateral plantar fasciitis is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


